Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 43-46, 48, 52 directed to an invention non-elected without traverse.  Accordingly, claims 43-46, 48, 52 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claims 43-46, 48, 52.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lee et al US 2014/0120255 and Azechi et al US 6734250 are considered the closest prior art of record.  Lee teaches a method of plating a metal (nickel) on a hydrophobic polymer comprising the steps of contacting a surface of the polymer with a cation such as PEI to create a treated surface, contacting with a catalyst and immersing the surface in a metal plating bath (of nickel) (abstract, [0026]-[0030]).  Lee is silent regarding the polysiloxane surface and a transition metal and etching with a basic solution.  Azechi teaches a silicone rubber composition comprising an organopolysiloxane which is adhered to a metal such as nickel (abstract, col. 3, lines 1-50).  None of the prior art of record teach the claimed transition metal etched .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715